520 F.2d 1373
UNITED STATES of America, Appellee,v.Joseph L. BURNETT, Appellant.
No. 75-1325.
United States Court of Appeals, Eighth Circuit.
Submitted July 24, 1975.Decided Aug. 11, 1975.Certiorari Denied Dec. 15, 1975.See 96 S.Ct. 569.

Tyce S. Smith, Springfield, Mo., filed brief for appellant.
Donald J. Stohr, U. S. Atty., Ronald E. Jenkins, Sp. Atty., U. S. Dept. of Justice, St. Louis, Mo., filed brief for appellee.
Before LAY, STEPHENSON and WEBSTER, Circuit Judges.
PER CURIAM.


1
The only issue raised on appeal relates to the proper authorization of special prosecuting attorneys appearing before a grand jury.  This issue has recently been decided by this Court wherein we held that the authorization by the Attorney General was proper.  See United States v. Agrusa, 520 F.2d 370 (8th Cir. 1975); United Sates v. DiGirlomo, 520 F.2d 372 (8th Cir. 1975) and United States v. Wrigley, 520 F.2d 362 (8th Cir. 1975).


2
The judgment of the District Court is affirmed.